—In an action to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Queens County (Lonschein, J.), entered March 6, 1992, which granted the plaintiffs motion to dismiss the defendants’ counterclaims pursuant to CPLR 3126 (3).
Ordered that the appeal is dismissed, with costs.
The defendants did not oppose, either orally or in writing, the plaintiffs motion to dismiss their counterclaims. Thus the order granting that motion is not appealable (see, Matter of Linda K., 151 AD2d 574; Glickman v Sami, 146 AD2d 671). Sullivan, J. P., O’Brien, Santucci and Hart, JJ., concur.